Title: General Orders, 24 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Monday July 24th 1780
						
							Parole Farmington 
							 Countersigns Greece, GoaWatchword Conquer.
						
					
					[Officers] For the day Tomorrow[:] Colonel Jackson[,] Brigade Major Van Läer
					The General Court martial whereof Colonel Butler is President, to assemble tomorrow morning Eight o clock at the place where they last sat.
					A Captain from the 4th regiment of Light Dragoons to attend the Court in the room of one of the Captains from Hand’s Brigade.
					The Men drafted for the Corps of Sappers and Miners agreeable to the order of the 22d Instant are to be sent to the Grand Parade tomorrow at Guard mounting.
					
						After Orders
						In Committee of Congress Camp Pracaness July 23d 1780.
						The Commander in Chief having laid before the Committee a letter to Him from the Honorable Jeremiah Powell President of the State of Massachusetts’ Bay of the 4th day of May last inclosing a copy of an Act of the Legislature of said State which is in the Words following (vizt)
					
					
						State of Massachusetts’ Bay.
						In the House of Representatives May 4th 80.
						Whereas the Regiment commanded by Colonel Henry Jackson rais’d by this State and considered by Congress as part of her Quota in the Continental Army have suffered many inconveniencies from their disarrangement in the Line of this State. Therefore.
						Resolved that the Regiment commanded by Colonel Henry Jackson in the Continental Army be and hereby are deemed and considered to belong to the line of the State of Massachusetts’ Bay in said Army and

shall for the future be entitled to receive all benefits and Advantages arising to the said line and that the Major part of the Council be desired to address a Letter to his Excellency General Washington requesting Him to arrange and Number the said Regiment in the line of the said State according to their Rank. Sent up for Concurrence[.] John Hancock Speaker. In Council May 4th 1780[.] Read and Concurred[.] John Avery Deputy Secretary[.] Consented to by the Major part of the Council[.] True copy[.] Attest John Avery Depy Secy.
						Resolved By and with the advice of the Commander in Chief that the regiment commanded by Colonel Henry Jackson one of the Additional Corps be and is hereby annexed to the Massachusetts Line in the Continental Army and shall hence forth be considered and called the 16th regiment in the Massachusetts line of Continental Troops. Provided that nothing herein contained shall be considered or taken to be a credit to the State of Massachusetts bay for more of the non commissioned officers and Soldiers than were Citizens of that State at the time of their Engagement in said corps. (Signed) Phil: Schuyler[,] John Matthews[,] Nath: Peabody.
						In Committee of Congress Camp Pracaness July 23d.
						The Commander in Chief having laid before the Committee an Act of the State of Connecticut which is in the Words following to wit
						At a General Assembly of the Governor and Company of the State of Connecticutt in America holden at Hartford on the 2d Thursday of May Anno Domini 1780.
						Upon the Memorial of Ebenezer Huntington Esqr. Lieutenant Colonel Commandant of the Battalion of the Army of the United States raised in this State of which Samuel B. Webb Esqr. now a prisoner of War is Colonel shewing to this Assembly that although said Battalion hath received Bounties refreshments and all allowance as the eight Battalions raised in this State have had and received notwithstanding they have not been explicitly adopted by this State and added to their Line in the aforesaid Army which is inconvenient to this State and to said Battalion as ⅌ Memorial on file.
						Resolved by this Assembly that the aforesaid Battalion in the Army of the United States raise’d in this State and commanded by Samuel B. Webb Esqr. as Colonel be and the same is adopted claimed and declared to be one of the Battalions of this State in the Army of the United States and of the Connecticutt line in the said Army, and the Congress of the United States and the Commander in Chief of their Army are desired to consider said battalion as being part of the line of this State in said Army and to order and treat them as such accordingly. a true Copy of record[.] George Wyllys Secy.
						Resolved By and with the advice of the Commander in Chief that the

regiment whereof Samuel B. Webb Esqr. is Colonel now commanded by Lieutenant Colonel Ebenezer Huntington & one of the additional Corps be and hereby is annexed to the Connecticutt line in the Continental Army and shall henceforth be considered and called the 9th Regiment in the Connecticutt line of the Continental Troops. Provided that nothing herein contained shall be considered or taken to be a Credit to the State of Connecticutt for more of the noncommissioned officers and Soldiers than were Citizens of that State at the time of their Engagement, in said Corps. [(Signed)] Phil. Schuyler[,] John Matthews[,] Nat. Peabody.
					
				